            Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 1 of 17


 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   James G. Dallal (State Bar No. 277826)
     Anupama K. Reddy (State Bar No. 324873)
 3   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 4   San Francisco, California 94108
     Telephone: (415) 500-6800
 5   Facsimile: (415) 395-9940
     Email:    jsaveri@saverilawfirm.com
 6             swilliams@saverilawfirm.com
               jdallal@saverilawfirm.com
 7             asatyasai@saverilawfirm.com

 8   Lead Counsel for the Direct Purchaser Class

 9

10                                        UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12

13
     IN RE CAPACITORS ANTITRUST                          Master File No. 3:17-md-02801-JD
14   LITIGATION                                          Civil Action No. 3:14-cv-03264-JD

15                                                       DIRECT PURCHASER PLAINTIFF
     This Document Relates to:                           CLASS'S OPPOSITION TO THE MOTION
16                                                       FOR DECERTIFICATION
     DIRECT PURCHASER CLASS ACTIONS
17                                                       Date: December 19, 2019
                                                         Time: 10 AM
18                                                       Dept: Courtroom 11
                                                         Hon. James Donato
19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
             Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 2 of 17


 1                                                         TABLE OF CONTENTS

 2                                                                                                                                                 Page(s)
 3   I.       INTRODUCTION ...................................................................................................................1
 4   II.      ARGUMENT........................................................................................................................... 2
 5            A.        No Requisite Change in Circumstances Has Occurred ................................................. 2
 6            B.        Dr. McClave’s Model Shows Impact to More Than 99% of the DPP Class ................... 5
 7            C.        Defendants Ignore Evidence on Which this Court Relied in Certifying the DPP
                        Class ............................................................................................................................. 7
 8
              D.        Dr. McClave Can Identify “Uninjured” Class Members .............................................. 7
 9
              E.        Defendants Confuse Lack of Injury and Insufficient Data ............................................. 9
10
              F.        Defendants Ignore Controlling Ninth Circuit Case Law .............................................. 11
11
     III.     CONCLUSION ...................................................................................................................... 13
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                                        i
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
              Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 3 of 17


 1                                                        TABLE OF AUTHORITIES

 2                                                                                                                                               Page(s)
 3   Cases
 4
     In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-1175, 2014 WL 7882100 (E.D.N.Y.
 5       Oct. 15, 2014) .................................................................................................................................. 10

 6   Amgen v. Conn. Retirement Plans & Trust Funds, 568 U.S. 455 (2013) ..................................................... 11
 7   Andrews v. Plains All Am. Pipeline, L.P., 777 F. App’x 889 (9th Cir. 2019) ........................................ 2, 12
 8   In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir. 2018) ..................................................................8, 9, 10
 9
     In re Capacitors Antitrust Litig. (No. III), No. 17-2801, 2018 WL 5980139 (N.D. Cal. Nov.
10       14, 2018) .................................................................................................................................... passim

11   Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, 502 F.3d 91 (2d Cir. 2007) ............................ 11, 12
12   Denney v. Deutsche Bank AG, 443 F.3d 253 (2d Cir. 2006) .................................................................... 12
13   In re Domestic Drywall Antitrust Litig., 322 F.R.D. 188 (E.D. Pa. 2017) ................................................. 12
14
     Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147 (1982) ................................................................................... 5
15
     Gomez v. Rossi Concrete, Inc., No. 08-1442, 2012 WL 294616 (S.D. Cal. Jan. 31, 2012) ........................... 2
16
     In re Intuniv Antitrust Litig., No. 16-12396, 2019 WL 3947262 (D. Mass. Aug. 21, 2019) ...............8, 9, 10
17
     Kohen v. Pacific Inv. Management Co. LLC, 571 F.3d 672 (7th Cir. 2009) ............................................... 12
18
     In re Lidoderm Antitrust Litig., No. 14-2521, 2017 WL679367 (N.D. Cal. Feb. 21, 2017) ......................... 8
19

20   Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir. 2012) ........................................................... 11, 12

21   Messner v. Northshore Univ. HealthSystem, 669 F.3d 802 (7th Cir. 2012) ............................................... 12

22   In re Nexium Antitrust Litig., 777 F.3d 9 (1st Cir. 2015) ....................................................................... 8, 9
23   In re Packaged Seafood Products Antitrust Litig., No. 15-2670, 2019 WL 3429174 (S.D. Cal.
         July 30, 2019).............................................................................................................................. 10, 11
24

25   In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619 (D.C. Cir. 2019)................................. 9, 10

26   Rodman v. Safeway Inc., No. 11-3003, 2015 WL 2265972 (N.D. Cal. May 14, 2015) ................................ 2

27   Ross v. Ecolab Inc., No. 13-5097, 2015 WL 5681323 (N.D. Cal. Sept. 28, 2015) ........................................ 5
28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                                         ii
           DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
            Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 4 of 17


 1   Senne v. Kansas City Royals Baseball Corp., 934 F.3d 918 (9th Cir. 2019) ................................................ 11

 2   In re Steel Antitrust Litig., No. 08-5214, 2015 WL 5304629 (N.D. Ill. Sep. 9, 2015) ............................... 12
 3   Torres v. Mercer Canyons Inc., 835 F.3d 1125 (9th Cir. 2016) ........................................................ 11, 12, 13
 4
     Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036 (2016)..................................................................... 11, 12
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                             iii
          DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
               Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 5 of 17


 1   I.         INTRODUCTION

 2              Certain Defendants1 have filed a Motion for Decertification of Direct Purchaser Plaintiff Class
 3   (“Motion for Decertification” or the “Motion”). It distorts of Dr. McClave’s testimony, reasserts

 4   arguments about his model that Defendants made at class certification, dresses them up as if they were

 5   a recent revelation, mischaracterizes the record and the law, and mounts a last-ditch effort to derail this

 6   litigation.

 7              Defendants’ errors are both substantive—about the evidence and law—and also procedural. A

 8   crucial evidentiary error Defendants make is their incorrect assertion that Dr. McClave admitted that

 9   he cannot show that certain class members were injured when in fact he explained that he can and he

10   has. A crucial legal error Defendants make is their reliance on case law about uninjured class members

11   that cannot be identified when the class members Defendants allege were uninjured in fact can be

12   identified.

13              In addition, Defendants keep improperly trying to re-litigate common impact and class

14   certification: in Certain Defendants’ Joint Motion for Summary Judgment Against Direct Purchaser

15   Plaintiffs’ Claims, in Defendants’ merits Daubert motions, in their failed motion to appoint an

16   independent expert, and now in the Motion for Decertification. Defendants even go so far as to attach

17   again an untimely and unauthorized expert report from an economist, Dr. Jerry Hausman, that they

18   previously submitted in support of a motion to appoint an independent expert—a motion this Court

19   promptly denied.

20              The Defendants have not made the requisite showing of a change in circumstances that would

21   warrant this Court revisiting its class certification order. In any case, that order was correct.

22   Defendants’ latest gambit should not be allowed to disrupt pre-trial preparation or to delay trial.

23

24

25
     1
26    Nippon Chemi-Con Corporation; United Chemi-Con, Inc.; Matsuo Electric Co., Ltd.; ELNA Co.,
     Ltd.; ELNA American, Inc.; AVX Corporation; Holy Stone Enterprise Co., Ltd.; Milestone Global
27   Technology, Inc.; Vishay Polytech Co., Ltd.; Taitsu Corporation; Taitsu America, Inc.; Shinyei Kaisha;
     Shinyei Technology Co., Ltd.; Shinyei Capacitor Co., Ltd.; Shinyei Corporation of America; KEMET
28   Corporation; and KEMET Electronics Corp.
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD                  1
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
            Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 6 of 17


 1   II.     ARGUMENT

 2           A.        No Requisite Change in Circumstances Has Occurred

 3           For a defendant to be entitled to consideration of a motion for decertification, it has to show that

 4   circumstances have changed. See, e.g., Rodman v. Safeway Inc., No. 11-3003, 2015 WL 2265972, at *2

 5   (N.D. Cal. May 14, 2015) (“[B]ecause the Court already found that [the Rule 23] requirements were

 6   met when it approved class certification, ‘decertification and modification should theoretically only take

 7   place after some change, unforeseen at the time of the class certification, that makes alteration of the

 8   initial certification decision necessary.’” (quoting 3 William B. Rubenstein et al., Newberg on Class

 9   Actions § 7.34 (5th ed. 2013))); Gomez v. Rossi Concrete, Inc., No. 08-1442, 2012 WL 294616, at *5 (S.D.

10   Cal. Jan. 31, 2012) (denying a motion to decertify because defendant did not “present[] newly

11   discover[ed] evidence or an intervening change in the law or demonstrat[e] how the Court committed

12   clear error”). Defendants fail to meet that standard.

13           Defendants claim that at the concurrent expert proceeding (the “Hearing”) Dr. McClave

14   “made a new and fatal admission: that he cannot identify antitrust injury for 40% of the DPP Class.”

15   Motion at 4 (emphasis in original). For this alleged admission, Defendants quote Dr. McClave’s

16   agreement with the Court that because 40% of the class members did not make purchases in the

17   benchmark period, it would be inappropriate “to use a customer-specific model for overcharges.” Id.

18   But what Defendants omit is that Dr. McClave did not use what DPPs’ experts would characterize as a

19   “customer-specific model.” As explained below, infra II.B., DPPs’ experts’ model is not “customer-

20   specific” because it uses data from all of the class members to measure the impact on each of them. See,

21   e.g., Rebuttal Expert Report of James T. McClave, Ph.D. (April 19, 2019) (“McClave Merits

22   Rebuttal”) ECF No. 816, Exh. 177 at 15. It is Defendants’ experts that relied on a “customer-specific”

23   model. Indeed, this Court specifically rejected the claim of Dr. Johnson, Defendants’ since-abandoned

24   expert from class certification, that a customer-specific model was required—one that undertook a

25   separate regression for each class member using the data only for that class member. In re Capacitors

26   Antitrust Litig. (No. III), No. 17-2801, 2018 WL 5980139, at *8 n.4 (N.D. Cal. Nov. 14, 2018).

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                   2
           DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
            Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 7 of 17


 1           Any doubt about this issue was clarified by an exchange between the Court, Dr. Haider, and Dr.

 2   Singer at the Hearing:

 3               THE COURT: Well, is the proposition just 40 percent is too large for the model --
                 the customer specific model to be used? I think we already covered that.
 4

 5               DR. HAIDER: And that their before/after method cannot establish overcharges.

 6               DR. SINGER: There we passionately disagree. We hopefully can still be friends.
                 This is key, Your Honor, is that those 40 percent, those customers, informed the
 7               model parameters as we estimated it. They are in-sample and the model as we have
 8               constructed it can make predictions about whether those customers suffered injury
                 as a result of the conduct. I'm going to be crystal clear. It is not a problem for our
 9               model. It is a problem –
10               THE COURT: I -- yes, yes.
11
                 DR. SINGER: -- for an alternative model.
12

13   Hearing at 111:20-112:9. As the above testimony makes clear, Plaintiffs’ model can assess impact on

14   class members who bought only during the damages period. Id. Dr. McClave was not referring to his

15   model when he used the term “customer-specific” and described its limitations. Id. He was criticizing

16   Dr. Haider’s alternative approach—and the model that Dr. Johnson used at class certification and this

17   Court rejected. Capacitors, 2018 WL 5980139, at *8 n.4.

18           To be sure, Dr. McClave did say at the Hearing that 40% of the class—accounting for about 1%

19   of class commerce—made purchases only during the damages period and not during the benchmark

20   period. Motion at 2. But that information is not new (nor does it pose a problem for his model). As

21   Defendants are well aware, Dr. McClave’s model and its results have remained essentially unchanged

22   since his opening class certification report years ago. See Expert Report of James T. McClave, Ph.D.

23   (Nov. 30, 2018) (“McClave Merits Report”) ECF No. 816, Exh. 176 at 4, n.7 (“The damages

24   methodology described herein is identical to that presented in my Initial Class Certification Report. See

25   Initial Report, Sections 3 and 4. The results here, reflecting updates to the database, are nearly

26   identical.”); McClave Merits Dep. ECF No. 811, Exh. TX23 at 15:5-18 (“Q: Okay. What I'm trying to

27   do, Dr. McClave, is save us both a lot of time so I don’t have to ask the identical questions about the

28   identical methodology. Okay? That's all I’m trying to do. Okay? . . . . Is there any difference you could

      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                    3
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
               Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 8 of 17


 1   identify today between the methodology you use here to determine impact and damages from the

 2   methodology that was in your initial [class certification] report, sections 3 and 4? A. I do not believe

 3   there is any difference.”).

 4              Dr. McClave has been transparent and specific throughout these proceedings about how he

 5   assessed impact to individual class members. Indeed, years ago Defendants’ expert at class certification,

 6   Dr. Johnson, separated out the data for each class member and purported to find that any analysis

 7   undertaken in that way could not show impact to a large percentage of the class, including to the very 40%

 8   of the class members Defendants now claim to have just discovered. See, e.g., Expert Report of Dr. John H.

 9   Johnson, IV (March 24, 2017) No. 14-3264, ECF 1745-3 at 35, n.117 & 36, Exh. 8 (purporting to identify

10   among other things, the number of class members, by capacitor type, that had “no purchases in the

11   ‘Benchmark’ Period,” and thus for whom impact purportedly “cannot be estimated”).2
12              The Court appropriately rejected Dr. Johnson’s approach, which in effect attempted to use

13   limitations in the data to preordain a finding of lack of common impact. Capacitors, 2018 WL 5980139,

14   at *8 n.4. Defendants’ “new” argument is just that old, rejected one: that a lack of common impact

15   automatically follows from various very small class members having purchased capacitors from

16   Defendants only during the damages period, and not during the benchmark period. Accordingly, while

17   the Court is “free to modify [its previous class certification decision] in the light of subsequent

18   developments in the litigation,” Defendants have presented no “subsequent developments” that might

19

20

21

22

23
     2
24     Dr. Johnson also repeatedly asserted in March of 2017 what Defendants now claim has newly been
     revealed—namely, that Dr. McClave’s model purportedly applied an “average” overcharge when the
25   class member purchased only during the class period (and not the benchmark period). See, e.g., Johnson
     Rpt. at 44 & n.145 (observing that plaintiff eIQ Energy did not purchase during the benchmark and that
26   Dr. McClave’s “‘customer specific’ analysis assigns the average film overcharge of 7.2% to eIQ
27   Energy”); id. at 46 (Dr. McClave’s model “cannot account for issues such as . . . DPPs that only made
     purchases during certain parts of the proposed class period”).
28
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD                4
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
               Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 9 of 17


 1   form a basis for revisiting the Court’s prior decision. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160

 2   (1982).3
 3              B.        Dr. McClave’s Model Shows Impact to More Than 99% of the DPP Class

 4              Defendants reassert their tired argument that Dr. McClave’s model cannot assess impact for

 5   class members who bought only during the damages period. Motion at 5-8. As Dr. McClave explained

 6   in his expert reports, at deposition, and at the Hearing, they are incorrect. His model takes into account

 7   data from all class members and calculates the “but for” prices that all of them would have paid without

 8   the conspiracy.4 He then calculates overcharges, if any, by comparing the actual price that each class
 9   member paid on each transaction to that but-for price. McClave Merits Rebuttal at 12. The model thus

10   can and does assess impact for virtually all class members, including those who bought only during the

11   damages period. Id. at 14-16. Further, as Dr. McClave tested empirically—and as Defendants’ expert,

12   Dr. Johnson, admitted—the smallest class members were the least likely to avoid paying overcharges.

13

14

15

16

17

18   3
      For example, in Ross v. Ecolab Inc., No. 13-5097, 2015 WL 5681323 (N.D. Cal. Sept. 28, 2015), which
19   Defendants cite, the class was certified in a state court, under state law, before being removed to federal
     court—a “subsequent development” in the case. Even then, the motion for decertification was largely
20   denied. Id. at *15.
     4
21       See, e.g., McClave Merits Rebuttal at 15. Dr. McClave explained:
22              Dr. Haider claims that I ‘inappropriately extrapolate’ my findings ‘based on a subset of
                customers to all direct purchasers at issue.’ (Haider ¶117) This claim is based on a
23              misunderstanding. Contrary to her claims, customers purchasing only in the Class Period do, as
                I explained above, contribute to the overcharge estimate. Moreover, Dr. Haider’s analysis
24              improperly assumes that all customers who purchased products only during the Class Period
                were unimpacted by the collusion. This assumption is inappropriate for at least four reasons: (1)
25
                the data from these customers contributes to the overcharge estimate; (2) my model accounts for
26              98.7% of all price variability – including the prices of customers making purchases only in the
                Class Period – and shows that all or nearly all customers were impacted, even when applied only
27              to customers making purchases in both periods; (3) my analysis shows that the vast majority of
                customers purchasing in both periods were impacted, and thus unless there is some reason to
28              believe that customers who bought only during the Class Period are less likely to be
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD                 5
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
              Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 10 of 17


 1   Id. at 15 & nn. 39-40; Expert Report of James T. McClave, Ph.D. (“McClave Merits Report”)

 2   at 12-13 (§5.3).5 For those two reasons—Dr. McClave’s model can and does show impact to class
 3   members who bought only during the damages period and, even if it did not, the reasonable inference

 4   would be they were impacted at least at the same rate as the rest of the class—Dr. McClave’s expert

 5   analyses were able to use data covering 99% of the relevant sales to account for 98.7% of the variation in

 6   capacitor prices and to show impact to more than 99% of the class. McClave Merits Report at 3, 9, 10,

 7   11, 13, B-3. These results were also corroborated by Dr. Singer’s showing of impact to over 99% of the

 8   class, a showing that Defendants fail to address in their Motion.6
 9

10
                impacted than customers who bought during both periods (which Dr. Haider does not offer),
11              there is no basis to assume ‘no impact’ or even a lower level of impact; and (4) customers
                purchasing in both periods account for more than 99% of the transactions and revenue, meaning
12
                that Dr. Haider’s assumption of no impact to customers purchasing only in the Class Period
13              applies to small customers accounting for a small fraction of transactions and revenue. These
                small customers are those that are most likely to be impacted by a conspiracy, based on the
14              economic theory that small customers have less purchasing power than large customers.
                ( Johnson Report, 39, 43) Dr. Haider’s assumption that Class Period only customers somehow
15              all escaped impact (or even disproportionately escaped impact) is contradicted by sound
16              statistical principles, the econometric reliability of my model, and the fact that small customers
                are least likely to have the ability to avoid the impact of the alleged Conspiracy. I also
17              demonstrated in my previous report ‘that overcharges are consistently higher for small
                customers than for large customers.’ (McClave Merits Report, §5.3)”).
18
     Id.
19   5
       Johnson Rpt. at 43 (“[A]vailable evidence . . . indicates that large customers could negotiate favorable
20   pricing and would receive volume discounts that smaller customers would not”); see also Defs.’ Class
     Opp. at 23 (“Large customers received volume discounts not available to small customers.”); Hearing at
21   50:20-51:3 (Dr. Singer: “What if we find that there is extensive pervasive class-wide injury across the
     class in general and across all those big customers who bought in both? And we are on the fence about
22   what we think is happening with respect to these 40 percent. These are the smallest buyers. And just
     basic economics would suggest, Your Honor, that these are the most vulnerable. If there is pervasive
23
     impact and it happened to the biggest, then it is logical to conclude that the smallest also suffered
24   injury.”).
     6
25    While some class members purchased only during the damages period and not during the benchmark
     period, those tended to be the smaller customers, buying at lower volumes, and thus by Defendants’
26   own admission accounted for only 1% of the relevant commerce. Motion at 7 (quoting Hearing Tr. 29:8).
     Applying a but-for price derived from a model incorporating purchases by relatively larger customers—
27   who are more likely to have purchases over the full span of the benchmark and damages periods—is
     conservative given that the larger customers have more buying power, and thus suffer less from the
28   Conspiracy. See supra nn. 5-6.
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD                  6
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
           Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 11 of 17


 1           C.        Defendants Ignore Evidence on Which this Court Relied in Certifying the DPP
                       Class
 2

 3           It is also untrue that the Court’s class certification opinion relied primarily on Dr. McClave’s

 4   model in concluding that the DPPs established common impact. To the contrary, the Court relied

 5   primarily on the extensive documentary evidence showing classwide impact—evidence that has only

 6   increased since class certification, as DPPs demonstrated in opposing summary judgment. See Direct

 7   Purchaser Class’s Opp. to Certain Defs.’ Mot. for Summ. J. Against Direct Purchaser Pls.’ Claims at 8-

 8   10. The Court noted a good argument can be made that this documentary evidence suffices by itself to

 9   prove common impact. Capacitors, 2018 WL 5980139, at *8. Defendants’ Motion disregards the

10   Court’s actual reasoning and this crucial evidence.

11           D.        Dr. McClave Can Identify “Uninjured” Class Members

12           Defendants incorrectly claim that Dr. McClave cannot identify the class members Defendants

13   suggest were uninjured. Defendants also rely on inapposite case law that involved class members who

14   were both uninjured and unidentifiable.

15           Dr. McClave can identify the class members that Defendants contend were uninjured. Even if

16   the small purchasers accounting for 1% of the commerce at issue were uninjured—they weren’t—Dr.

17   McClave has already explained that his analysis allows him to identify each class member for which he

18   conducts an impact analysis. McClave Merits Report at 12, n. 30. That is because his analysis proceeds

19   class member by class member and transaction by transaction. Id.; McClave Merits Rebuttal at 3.

20   Contrary to Defendants’ baseless speculation, Mot. at 7, he therefore can identify each of the class

21   members that Defendants assert were uninjured and, if this Court were to determine doing so were

22   appropriate, those class members could be excluded from the DPP class. Id. To be sure, DPPs do not

23   propose excluding them. Again, Dr. McClave’s model shows they—and the vast majority of other class

24   members—were injured. So does the documentary evidence. And Dr. McClave and Dr. Johnson agreed

25   that the smallest class members—which would include the ones who made purchases only during the

26   damages period—were the least likely to avoid overcharges and therefore the most likely to have

27   sustained injuries from Defendants’ price fixing. McClave Merits Report at 12-13 (§5.3); McClave

28   Merits Rebuttal at 15. Further, excluding those small class members would have little practical effect on

      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                    7
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
           Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 12 of 17


 1   the aggregate class damages, reducing them by about 1%. So excluding the smallest class members

 2   would harm them without benefiting Defendants in any meaningful way. But Defendants are incorrect

 3   in asserting that Dr. McClave has not shown he can identify “uninjured” class members. He can

 4   identify every class member contained in the massive data set he assembled and determine which ones

 5   bought capacitors from Defendants only during the damages period. See, e.g., McClave Merits Report at

 6   12, n. 30.

 7           In contrast, the cases on which Defendants rely involved classes that contained uninjured class

 8   members—class members that the data in plaintiffs’ possession did not permit them to identify. That

 9   was true, for example, in In re Asacol Antitrust Litigation, 907 F.3d 42 (1st Cir. 2018), In re Intuniv

10   Antitrust Litigation, No. 16-12396, 2019 WL 3947262 (D. Mass. Aug. 21, 2019), and In re Nexium

11   Antitrust Litigation, 777 F.3d 9 (1st Cir. 2015). Plaintiffs in those cases brought antitrust claims arising

12   from delayed entry of generic drugs. Some of the class members were uninjured because they would

13   have bought the brand version of the drug (at the same or a higher price) even after generic entry.

14   Because generic entry had not yet occurred, or because some class members bought the drug at issue

15   only before it did, it was not possible to identify all of the so-called “brand loyalists” using purchasing

16   data. So, there were uninjured class members who could not be identified and excluded from the class.

17   The First Circuit in Nexium nevertheless certified a class containing about 6% uninjured class members,

18   777 F.3d at 27, while in Asacol it refused to certify a class containing about 10% uninjured class members,

19   907 F.3d at 47, 51, and a trial court in the First Circuit in Intuniv denied certification of a class

20   containing about 8% uninjured members. 2019 WL 3947262, at *4, *8; See also In re Lidoderm Antitrust

21   Litig., No. 14-2521, 2017 WL 679367 (N.D. Cal. Feb. 21, 2017) (certifying a class containing about 7%

22   uninjured class members).

23           This case does not involve any similar difficulty for two reasons. First, unlike in those cases

24   where a significant number of unidentifiable class members were uninjured, here the evidence is to the

25   contrary. Dr. McClave in fact found that more than 99% of the class members were injured, a finding

26   corroborated by other evidence. See Capacitors, 2018 WL 5980139, at *8; Direct Purchaser Class’s Opp.

27   to Certain Defs.’ Mot. for Summ. J. Against Direct Purchaser Pls.’ Claims at 8-10. Second, here Dr.

28   McClave can identify the class members that Defendants claim are uninjured—as well as the less than
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                     8
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
              Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 13 of 17


 1   1% of class members that Dr. McClave acknowledges his statistical model does not show were

 2   injured7—enabling this Court to exclude them from the class or to deny them any recovery after trial, if
 3   it is so inclined. Defendants have never provided any evidence that Dr. McClave cannot identify

 4   purportedly uninjured class members. Thus, even the First Circuit’s opinion in Asacol—which is an

 5   outlier, imposing a higher certification standard on plaintiffs in this regard than any other federal

 6   appellate circuit—acknowledged that class certification is appropriate if any uninjured class members

 7   can be identified using objective evidence after trial, as Dr. McClave’s model can do. Asacol, 907 F.3d at

 8   52 (distinguishing Nexium).

 9              E.        Defendants Confuse Lack of Injury and Insufficient Data

10              Defendants’ Motion is also unsound because it conflates two distinct issues: (a) whether a

11   common impact model indicates some class members were uninjured, or (b) whether the model lacks

12   data sufficient to determine whether those class members were injured. The primary cases on which

13   Defendants rely involved models showing that a significant percentage of proposed classes were

14   uninjured. In Rail Freight, the court found that 12.7% of the class members were uninjured, not that the

15   data were insufficient to determine injury one way or the other. In re Rail Freight Fuel Surcharge

16   Antitrust Litig., 934 F.3d 619, 623-24 (D.C. Cir. 2019). In Asacol, the uninjured percentage was found to

17   be about 10%. Asacol, 907 F.3d at 47, 51. In Intuniv, the uninjured percentage was 8%. Intuniv, 2019 WL

18   3947262, at *4, *8. Rail Freight also noted that a lack of injury to 5 or 6% of a class could be de minimis

19   and therefore consistent with classwide impact. Rail Freight, 934 F.3d at 625. Here, Dr. McClave’s and

20   Dr. Singer’s analyses confirm impact to all but less than 1% of class members—a percentage below that

21   de minimis threshold.

22              Moreover, even under Defendants’ (incorrect) theory—which again is not new and was

23   previously asserted and rejected in this case—for the small class members that collectively bought

24   about 1% of the relevant commerce at issue, Dr. McClave’s model would be only indeterminate. The

25

26

27   7
      As Dr. McClave has explained, these members reflecting less than 1% of the class likely were injured
     and the failure to show they were is likely the result of statistical noise. McClave Merits Report at 12
28   (§5.3).
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD                 9
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
           Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 14 of 17


 1   model does not show the class members were not injured, as was the case in Rail Freight, Asacol, and

 2   Intuniv. This case is thus unlike those cases.

 3           As a result, even under Defendants’ (incorrect) theory, this case is similar to In re Air Cargo.

 4   There, Dr. McClave used the same methodology he uses in this case to establish impact to 96% of class

 5   members, a showing that the court determined sufficed for common impact and class certification. In re

 6   Air Cargo Shipping Servs. Antitrust Litig., No. 06-1175, 2014 WL 7882100, at *55 (E.D.N.Y. Oct. 15,

 7   2014). However, in Air Cargo, unlike here, Dr. McClave lacked the data to assess impact for about

 8   100,000 out of about 300,000 class members because they had made only a single purchase, not

 9   multiple purchases during the damages period or in both the damages and benchmark periods. Id. at

10   *56. The court in Air Cargo responded by extrapolating from the class members for which there was

11   data to the class members for which there was insufficient data, based in part on the very limited

12   commerce at issue for those purchasers (less than 1% of the class commerce) and in part on the

13   reasonable inference that the smallest purchasers have the least bargaining power and are least likely to

14   avoid paying overcharges. Id. The same logic would apply here if Dr. McClave’s model could not show

15   impact to 40% of the class (it actually can and does): those class members represent only a tiny

16   percentage of the commerce at issue and as the smallest purchasers they are least likely to have avoided

17   paying overcharges. McClave Merits Report at 12 (§5.3); McClave Merits Rebuttal at 15. Limitations

18   on data do not show class members were uninjured.

19           Numerous other cases support the same point. A recent example is In re Packaged Seafood

20   Products Antitrust Litig., No. 15-2670, 2019 WL 3429174 (S.D. Cal. July 30, 2019), in which Dr. Michael

21   Williams, one of Defendants’ experts in this case, employed the same methodology Dr. McClave uses

22   here to show common impact. There, Dr. Haider—Defendants’ expert in this case—made essentially the

23   same critiques of Dr. Williams’ analysis as she makes of Dr. McClave’s analysis here. The court was

24   unpersuaded and certified the class. In fact, DPPs’ showing of common impact in this case was stronger

25   than plaintiffs’ evidence in Packaged Seafood. First, Dr. Williams was showing common impact to

26   indirect purchasers, not direct purchasers. Second, Dr. McClave has data covering over 99% of class

27   purchases whereas Dr. Williams did not have data to use the impact methodology for a significant

28   percentage of the class—he had data from only two of six food distributors. Id. at *19. The court in
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                  10
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
           Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 15 of 17


 1   Packaged Seafood nevertheless determined that the data there were sufficient to support a determination

 2   of classwide impact. Id. at *22. Again, limitations on data do not equate to uninjured class members.

 3           F.        Defendants Ignore Controlling Ninth Circuit Case Law

 4           Defendants ignore controlling Ninth Circuit law. Notably, they fail to cite Torres v. Mercer

 5   Canyons Inc., 835 F.3d 1125 (9th Cir. 2016), much less distinguish it. DPPs have consistently cited to

 6   that Ninth Circuit opinion. See, e.g., Direct Purchaser Pls.’ Mot. for Class Certification (Case No. 14-

 7   cv-3264, ECF No. 1693) (June 15, 2017); Direct Purchaser Pls.’ Opp. to Certain Defs.’ Mot. to Exclude

 8   the Expert Testimony of Drs. McClave and Zona (Case No. 14-cv-3264, ECF No. 1743) (July 13, 2017);

 9   Direct Purchaser Class’s Opp. to Defs.’ Mots. to Exclude Testimony of Drs. Singer and McClave (ECF

10   No. 810) (July 26, 2019); Direct Purchaser Class’s Opp. to Certain Defs.’ Joint Mot. for Summ. J.

11   Against Direct Purchaser Pls.’ Claims (ECF No. 803) (July 27, 2019). It involved claims for which, just

12   as in antitrust, impact (or fact of injury) is an element. Id. at 1135. The trial court did not find that

13   impact was a common issue but nonetheless concluded that common issues predominated in the case as

14   a whole. Id. The Ninth Circuit affirmed on that basis. Torres, 835 F.3d at 1136. See also Tyson Foods, Inc.

15   v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (holding common issues do not need to predominate as to

16   each element but only in the case as a whole); Amgen v. Conn. Retirement Plans & Trust Funds, 568 U.S.

17   455, 468 (2013) (same); Senne v. Kansas City Royals Baseball Corp., 934 F.3d 918, 938 (9th Cir. 2019)

18   (same); Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards & Sons, 502 F.3d 91, 108-09 (2d Cir. 2007)

19   (holding common impact is not necessary for predominance in the case as a whole in antitrust

20   litigation).

21           Torres also held that a Rule 23(b)(3) class may contain uninjured class members. Id. at 1136. And

22   it clarified that the mere presence of uninjured members in a class does not defeat predominance unless

23   it reveals a flaw “such as the existence of large numbers of class members who were never exposed to the

24   challenged conduct to begin with.” Id. (citing Mazza v. Am. Honda Motor Co., 666 F.3d 581, 596 (9th

25   Cir. 2012); Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1068 (9th Cir. 2014)) (emphasis in original).

26   Defendants do cite Mazza, but they fail to acknowledge that the Ninth Circuit denied class certification

27   there because “it [wa]s likely that many class members were never exposed to” the harmful conduct at

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                    11
         DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
              Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 16 of 17


 1   issue, Mazza, 666 F.3d at 595 (emphasis added), as the Ninth Circuit explained in Torres, 835 F.3d at

 2   1136 (citing Mazza).8
 3              Here, this Court determined that common issues predominate—including whether Defendants

 4   conspired to fix prices, whether the conspiracy inflated prices generally, and whether DPPs offered a

 5   reliable method for calculating aggregate damages. Capacitors, 2018 WL 5980139, at *5-10. All of the

 6   class members were exposed to Defendants’ price-fixing conspiracy by buying capacitors from them—

 7   indeed many of the Defendants have pled guilty, admitting not only that they conspired to raise prices

 8
     8
 9     Defendants also cite Andrews v. Plains All Am. Pipeline, L.P., 777 F. App’x 889 (9th Cir. 2019), which is
     not to the contrary. In Andrews, the trial court “did not address” whether numerous individual issues
10   predominated over common issues, id. at 891, and plaintiffs’ expert did “not address whether businesses
     within the class suffered any economic injury or whether the [conduct at issue] caused that injury.” Id.
11   at 892 (citation omitted). In contrast, this Court determined at class certification that common issues
     predominate over individual issues and DPPs offered documentary evidence and expert testimony
12
     showing that Defendants’ price fixing caused injuries to the vast majority of class members. In re
13   Capacitors Antitrust Litig. (No. III), No. 17-2801, 2018 WL 5980139, at *5-10 (N.D. Cal. Nov. 14, 2018).
             Defendants’ position on the Seventh Amendment—which seems to be that plaintiffs must show
14
     harm to all class members—cannot be reconciled with Torres. Nor can it be reconciled with numerous
15   other cases certifying classes containing uninjured class members. See, e.g., Tyson Foods, 136 S. Ct. at
     1049-50 (affirming certification of class containing unidentified, uninjured class members and affirming
16   jury verdict in their favor); Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 825 (7th Cir. 2012)
     (holding class may contain uninjured members); Kohen v. Pacific Inv. Management Co. LLC, 571 F.3d
17   672, 677-78 (7th Cir. 2009) (holding class may contain uninjured members as long as there are not a
18   “great many” of them that would inflate aggregate damages).
              Defendants are also wrong about Second Circuit law. They cite Denney in claiming that “the
19   Second Circuit handles the question of uninjured class members in the context of jurisdiction.” Motion
20   at 4, n. 4. Untrue. Denney v. Deutsche Bank AG, 443 F.3d 253 (2d Cir. 2006), did address Article III
     standing, requiring that all class members were exposed to the relevant conduct—a standard similar to
21   Torres and that is met here, as all class members bought the product at issue during the pendency of the
     alleged conspiracy. But the Second Circuit, like Torres, has held that common issues can predominate in
22   an antitrust case as a whole, even if impact is not a common issue. Cordes & Co. Fin. Servs. v. A.G.
     Edwards & Sons, 502 F.3d 91, 108-09 (2d Cir. 2007). Defendants also cite In re Steel Antitrust Litig., No.
23
     08-5214, 2015 WL 5304629 (N.D. Ill. Sep. 9, 2015), likely because the court there did not conclude that
24   Dr. McClave had shown common impact. Id. at *11. But the court did find Dr. McClave’s analysis to be
     “reliable and admissible,” id., and it did certify a class. Id. at *12. The court’s concern was that the
25   “realities of the steel industry reveal that it is unlikely that class members were either impacted at the
     same levels or suffered the same damages.” Id. at *11. In contrast, here this Court has concluded that
26   the realities of Defendants’ price-fixing conspiracy confirm Dr. McClave’s evidence of common impact.
27   Capacitors, 2018 WL 5980139, at *5-10. See also In re Domestic Drywall Antitrust Litig., 322 F.R.D. 188,
     227 (E.D. Pa. 2017) (distinguishing Steel and finding common impact).
28
         Master File No. 3:17-md-02801-JD
         Civil Action No. 3:14-cv-03264-JD               12
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
             Case 3:17-md-02801-JD Document 1006 Filed 11/12/19 Page 17 of 17


 1   but also that their conduct inflated Capacitor prices in the United States. Id. at *5. And DPPs have

 2   offered a reliable method capable of showing impact to all or virtually all class members. Id. at *8. Under

 3   law of the case, Torres, and other binding law, common issues predominate in the case as a whole, the

 4   evidence establishes common impact, and no intervening event supports Defendants’ Motion seeking

 5   to revisit this Court’s order certifying the DPP class. That order was and remains proper.

 6   III.     CONCLUSION

 7            For the foregoing reasons, the Motion should be denied.

 8   Dated: November 12, 2019                         Respectfully Submitted,

 9                                                    JOSEPH SAVERI LAW FIRM, INC.
10

11                                                    By:       /s/ Joseph R. Saveri
                                                                    Joseph R. Saveri
12
                                                      Joseph R. Saveri (State Bar No. 130064)
13                                                    Steven N. Williams (State Bar No. 175489)
                                                      James G. Dallal (State Bar No. 277826)
14                                                    Anupama K. Reddy (State Bar No. 324873)
                                                      JOSEPH SAVERI LAW FIRM, INC.
15                                                    601 California Street, Suite 1000
                                                      San Francisco, California 94108
16                                                    Telephone: (415) 500-6800
                                                      Facsimile: (415) 395-9940
17

18                                                    Lead Counsel for the Direct Purchaser Class

19

20

21

22

23

24

25

26

27

28
      Master File No. 3:17-md-02801-JD
      Civil Action No. 3:14-cv-03264-JD                  13
            DIRECT PURCHASER PLAINTIFF CLASS'S OPPOSITION TO THE MOTION FOR DECERTIFICATION
